Dear Marshal Manceaux:
The law pertinent to your eligibility for state supplemental pay provides, in pertinent part:
  A. In addition to the compensation now paid by the municipality included in this Subpart or by the Chitimacha Tribe of Louisiana, hereinafter referred to as "tribe" or "tribal", to  any police officer, every police officer employed by any municipality or tribe which employs one or more police officers who devotes his full working time to law enforcement, and for those hired after March 31, 1986, who have completed and passed a council-certified training program as provided in R.S.  40:2405, shall be paid by the state extra compensation in the amount of three hundred dollars per month for each full-time municipal or tribal law enforcement officer who has completed or who hereafter completes one year of service.
*  *  *  *  *
  C. For purposes of this Subpart a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:
*  *  *  *  *
  (6) Any municipal or tribal marshal or constable or deputy marshal or constable who serves as a chief of police
or who is employed on a full-time basis by a municipality or tribe and whose major source of income from public employment is derived from and paid by a municipality or tribe, including the constable and deputy constables of the First City court of the City of New Orleans. See R.S. 33:2218.2(A) and R.S.  33:2218.2(C)(6).
Based upon the facts as stated in your correspondence, you qualify for state supplemental pay under the provisions of law emphasized above, as you are employed on a full-time basis, and you derive the majority of your income from public employment. These are the only two requirements imposed upon you by law, as your circumstances place you outside the application of the other portions of the statute imposing mandatory POST certification.
For your further review and information, we enclose a copy of Attorney General Opinion 96-527.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL Date Received: Date Released: January 12, 1999
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL